PER CURIAM.
We reverse the trial court’s non-final order, which awarded the former husband the right of residential care of the parties’ minor child, until resolution of her petition for modification or until further order of the court. DeWalt v. DeWalt, 305 So.2d 792 (Fla. 4th DCA 1975); Murphy v. Murphy, 351 So.2d 383 (Fla. 4th DCA 1977); Sardinas v. Sardinas, 401 So.2d 909 (Fla. 4th DCA 1981). No motion for rehearing will be entertained.
GLICKSTEIN, J., concurs.
DELL, J., concurs with opinion.
LETTS, J. dissents without opinion.